DETAILED ACTION
	The instant application is a national stage entry of PCT/CN2019/093803, filed 28 June 2019, which claims foreign priority to CN201810713411.3, filed 29 June 2018.
	The preliminary amendment filed 29 December 2020 is acknowledged. Claims 1-13 and 15-19 are pending in the current application and are examined on the merits herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Independent claim 1 is broadly and reasonably interpreted as a composition comprising multiple diacids having the claimed feature, but not necessarily requiring all the alternative embodiments of n, m and m’.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5, 6, 17 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Instant claims 5 and 6 each depend from claim 4. Claim 4 recites “wherein the total weight of mannuronic diacids wherein m + m’ = 1 or 2 is not less than 50% of the total weight of the composition”. In other words, claim 4 is limited to wherein m + m’ = 1 or 2 is ≥ 50% of the total weight of the composition.
Dependent claim 5 broadens the scope because it is directed to a composition “wherein the total weight of mannuronic diacids wherein m + m’ =1 is not less than 10% of the total weight of the composition. In other words, claim 5 is limited to wherein m + m’ =1 ≥ 10% of the total weight of the composition. The amount of m + m’ in claim 5 is greater than the amount of m + m’ permitted in claim 4. 
Instant claim 6 similarly broadens the scope of claim 5. And instant claims 17 and 18 fail to further limit the subject matter of the claim 16. 
Thus, claims 5, 6, 17 and 18 fail to further limit the subject matter of the claim upon which it depends. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7-13, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. (CN106344592A, original and translation cited in IDS submitted 29 December 2020) in view of Gustot et al. (Biochem. J., 2015, vol. 471, pp. 323-333, cited in PTO-892), Geng et al. (US 8,835,403, cited in PTO-892), Jiang et al. (Acta Pharmacologica Sinica, 2013, vol. 34, pp. 1585-1591, cited in PTO-892), Azm et al. (American Journal of Alzheimer’s Disease & Other Dementias, 2013, vol. 34, pp. 1585-1591, cited in PTO-892) and Yang et al. (Carbohydrate Polymers, 2004, vol. 58, pp. 115-121, cited in PTO-892).
Ding et al. teach a method of treating Parkinson’s disease, the method comprising administering a mannuronic acid oligosaccharide of formula (II), wherein n is an integer from 0-20 (claim 2), 0-10 (claim 3), 2-8 (claim 4) or 4 (claim 5). 
Gustot et al. teach fibrillary aggregate deposits of amyloid fibrils are classical features of Parkinson’s disease, Alzheimer’s disease, Huntington’s disease or Type 2 diabetes (p.323, first para). Gustot et al. teach chronic neuroinflammation is another characteristic of neurodegenerative disorders 
Geng et al. teach a method for the treatment of Alzheimer’s disease in a subject, comprising administering to the subject a therapeutically effective amount of an ingredient consisting essentially of mannuronic acid oligosaccharide of formula II: 
    PNG
    media_image1.png
    127
    322
    media_image1.png
    Greyscale
 (claim 8). Geng et al. teach a pharmaceutical composition containing an effective amount of the alginate oligosaccharide or derivative thereof, or  pharmaceutically acceptable salts thereof, and pharmaceutically acceptable carriers (col. 3, lines 37-40). The structure of mannuronic acid diacid of formula II reads on the instant compound of formula III, wherein n is an integer of from 1 to 9, m is 2 and m’ is 1, and m+m’=3. Geng et al. found the 6-mer, and the 2-mer to 22-mer mixture had similar potential activity on Alzheimer’s disease and diabetes (col. 16, lines 55-67). Geng et al. also found the mixture of oxidative degradation products of the alginate oligosaccharide can significantly improve the learning and memory ability of AD mice (col. 16-17, bridging paragraphs and figures 13-16). Geng et al. teach the oxidative degradation product primarily contained the disaccharide (n=1), trisaccharide (n=2), and tetrasaccharide (n=3), particularly relative to the amount of pentasaccharide (n=5), hexasaccharide (n=6) and heptasaccharide (n=7), (see Figure 3, described as “the eluting curve of the oxidative degradation product of the alginate oligosaccharide separated by a Bio-Gel-P6 column” col.3, lines 65-67; this figure is identical to the elution profile of fig. 6 disclosed by Yang et al). Geng et al. teach the oligosaccharide inhibits the formation of amyloid-β protein fibrils, inhibits the formation of islet amyloid protein fibrils, and promotes fibrils disaggregation (claim 10). 

    PNG
    media_image2.png
    101
    287
    media_image2.png
    Greyscale
(p.1585, third para). The structure of oligomannuronate 971 reads on the instant compound of formula (III), wherein n is an integer from 3-9, m is 2 and m’ is 1, and m+m’=3. Jiang et al. teach 971 penetrates the blood brain barrier and exhibits better efficacy in animal models of dementia than Alzhemed (i.e. AZ), an anti-Alzheimer’s drug. Jiang et al. teach the authors synthesized truncated derivatives of 971 to determine if they would have similar activity (p.1585-1586, bridging para). Jiang et al. describe the preparation of mannosyl oligosaccharides (β-1,4-D-mannans) as “simplified 971 analogs”. Jiang et al. teach the preparation of β-(1,4)-D-mannosyl oligosaccharide series, ranging from disaccharide to the hexasaccharide (p.1586, scheme 2): 
    PNG
    media_image3.png
    125
    218
    media_image3.png
    Greyscale
. Jiang et al. found the disaccharide, trisaccharide and tetrasaccharide had significant neuroprotective activity relative to the model, wherein their potency was comparable to the known anti-AZ drug, “AZ”, and oligomannuronate 971 (Fig. 2). Jiang et al. theorize the “differences in activity between oligomannoses, oligomaltoses and oligocellulose indicate that the nature of the monosaccharide unit and the configuration of the anomeric center exert significant influence over the neuroprotective potency of oligosaccharides” (p.1587, right col., first para). Jiang et al. concluded “the structure of 971 can be modified without a loss of activity” (p.1587, last para). Jiang et al. teach the use of these types of oligosaccharides for the treatment of Alzheimer’s disease. 

    PNG
    media_image4.png
    140
    321
    media_image4.png
    Greyscale
 is a non-steroidal anti-inflammatory drug, is immunosuppressive, and has antioxidant properties (abstract). Azm et al. discovered the monosaccharide is effective in the treatment of Alzheimer’s disease, as evidenced by the observed significant inhibition of amyloid plaque production (abstract). 
Yang et al. teach alginates are useful as a drug carrier, wound dressing and in transplantation therapy (p.115, second para). Yang et al. teach alginate oligosaccharides stimulate human kertatinocytes, human endothelial cell migration and human skin fibroblast proliferation. Thus, Yang et al. conclude there is an active interest in the potential biological activity of the oligosaccharides. Yang et al. was able to show low molecular weight mannuronates can be prepared from alginate, having a defined size (p.120, last paragraph). Yang et al. teach the “method is simple and easy to control by adjusting reaction time. The most important advantage is the relative high recovery of low molecular sized oligosaccharides” (p.120, last para). Yang et al. found treating alginate with hydrogen peroxide, and controlling the reaction time to give the desired degree of polymerization (p.120, last paragraph and Table 1): 
    PNG
    media_image5.png
    153
    362
    media_image5.png
    Greyscale
. Yang et al. disclose the structure of the 
    PNG
    media_image6.png
    138
    311
    media_image6.png
    Greyscale
(Fig. 2). Yang et al. disclose characterizing the mixture of oligosaccharides of sample C where n = 1-7, and found it contains 15.6% 1-mer, 26.7% 2=mer, 20.4% 3-mer, 14.8% 4-mer, 11.1% 5-mer, 8.4% 6-mer and 3% 7-mer (i.e. monosaccharide-heptasaccharide, p.118, 3.3. Characterization of the 3H-labelled oligomannuronates). The structure of Yang et al. reads on instant formula (III), where n is an integer from 1-7, m is 2 and m’ is 1.The structure of Yang et al. is 100% m + m’ = 3. Yang et al. disclose the oligosaccharides were prepared from purified sodium alginate (p.116, 2.1. Preparation of polymannuronate blocks). Yang et al. disclose sample B as having a degree of polymerization 2-10 (Fig. 6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to treat a patient suffering Parkinson’s disease, comprising administering to the patient an effective amount of a mixture of mannuronic acid diacids, wherein the majority of the diacids are a disaccharide, trisaccharide or tetrasaccharide (n=1-3). 
One having ordinary skill in the art would have been motivated to administer an effective amount of a mannuronic acid diacid oligosaccharide to a subject having Parkinson’s disease because Ding et al. expressly teach they are effective for treating PD. In addition, Geng et al. found the oligosaccharides inhibit the formation of amyloid-β protein fibrils, inhibits the formation of islet amyloid protein fibrils, and promotes fibrils disaggregation, wherein Gustot et al. found amyloid deposits “largely contribute to disease pathology.” (i.e. PD disease; p.331, first para). Furthermore, Azm et al. teach alginate (mannuronic acid containing polysaccharide) has neuroprotective and antineuroinflammatory activity, and mannuronic acid is anti-inflammatory and inhibits amyloid plaque production. Jiang et al. similarly found the simplified derivative of mannuronic acid oligosaccharide ranging in size from di- to tetrasaccharide was 
The ordinary artisan would have been motivated provide a mixture of mannuronic acid diacids, wherein the majority of the diacids are a disaccharide, trisaccharide or tetrasaccharide (n=1-3), or n=1-2, because Geng et al. found the mixture of oxidative degradation products of alginate oligosaccharides were effective in inhibiting amyloid fibrils, wherein the mixture predominantly contained di- to tetrasaccharide diacids as evidenced by figure 3 of the reference. 
In addition, Jiang et al. studied a simplified derivative of oligomannuronate 971 (i.e. the mixture of mannuronic acid diacid of Geng et al.), and found the disaccharide, trisaccharide and tetrasaccharide mannosyl derivatives had significant neuroprotective activity relative to the model, wherein their potency was comparable to oligomannuronate 971. Jiang et al. concluded “the structure of 971 can be modified without a loss of activity” (p.1587, last para), as a neuroprotectant. Thus, Jiang et al. provide express motivation to optimize the size/degree of polymerization of oligomannuronate 971 of Geng et al., wherein the mixture contains a higher proportion of di- to tetrasaccharide (n=1 to 3) than penta- to decasaccharide (n=4 to 9).
Furthermore, Azm et al. found mannuronic acid, a monosaccharide, is an inflammatory agent and inhibits amyloid plaque production. Geng et al. found the mixture of oxidative degradation products of alginate oligosaccharides had similar activity in inhibiting amyloid beta fibrils as the 6-mer, i.e. an individual oligosaccharide successfully separated from the mixture. Thus, the prior art as a whole provides motivation to test mixtures of sizes, wherein there is a reasonable expectation of success in using a mixture having a predominant amount of the shorter oligosaccharides. 
Although Geng et al. and Jiang et al. do not characterize the amount of each saccharide in the di- to decasaccharide mixture, the skilled artisan would have readily know from figure 3 of Geng et al. and 
An examination of sample C in Yang et al. (because it is the only sample fully characterized) reveals an oxidation degradation product of alginate, wherein the sum of the weight of the 2-mer, 3-mer and 4-mer is 61.9 wt.%, while the sum of the weight of the 5-mer, 6-mer and 7-mer is 22.5 wt.%. The ratio of diacids where n=1-3 to n=4-7 is 2.75, which reads on the ratio of instant claims 1 and 8. The total weight of mannuronic diacids wherein n=1-5 is 73 wt.%, which is close in value to the lower limit of instant claim 1. Furthermore, the prior art expressly teach the hexasaccharide itself was biologically active for treating Alzheimer’s disease, as well as the di- to tetrasaccharide. Thus, the ordinary artisan would have expressly been motivated to increase the relative amount of di- to hexasaccharide, relative to hepta- to decasaccharides present in Geng et al. 
The skilled artisan would have been motivated to prepare oligosaccharide mixtures having more n=1-3 than n=4-7 for the reasons already discussed above, i.e. a weight ratio of n=1-3 to 4-7 is greater than or equal to 1, using the characterization of sample C as a guide which specifically contains 61.9% di- to tetrasaccharide. One having ordinary skill in the art would have known from Yang et al., the depolymerization reaction and the resultant mixture of oligomers is time-dependent. One having ordinary skill in the art would have known how to increase the amount of time the polymannuronate oligomer is treated with hydrogen peroxide to effect the size of the oligomers obtained. In comparing figure 6, 3A and 3B of Yang et al., it is clear the relative abundance of disaccharides and trisaccharides is consistently higher compared to the larger-sized oligosaccharides (pentasaccharides+). 

See MPEP 2144.05, section II A, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ".
Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 

Allowable Subject Matter
With respect to the limitation m+m’=1 or 2 (per instant claims 4-6 and 16-18), Geng et al., Jiang et al. and Yang et al. teach 100% m + m’ = 3. There is no teaching, suggestion or motivation in the art to modify the oligomannuronate diacids of the prior art such that m+m’ = 1 or 2 as recited in instant claims 2-4 and 19-22.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 and 15-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 8-12 and 19-22 of copending Application No. 16/474,928 (reference application) in view of Ding et al. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed towards using a composition comprising a mannuronic diacid oligosaccharide of formula (III), n is from 1 to 9, m is from 0, 1 or 2, m’ is 0 or 1. The amounts of diacids and ratios claimed in the reference Application lie within the range recited in the instant claims, or overlap with the ranges recited in the instant claims. 
The instant claims are prima facie obvious over the claims of the reference Application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The following are additional provisional rejections on the ground of nonstatutory double patenting, having the same or similar fact patterns as the above US Patents. Namely, the following US Patents are similarly directed towards antibacterial chitosan derivatives having the same structure as those recited in the instant claims. For the sake of brevity, these have been summarized as below: 
Claims 1-13 and 15-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 16-20 of copending Application No. 17/256,854 in view of Ding et al.
Claims 1-13 and 15-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 15-19 of copending Application No. 17/256,889 in view of Ding et al.
Claims 1-13 and 15-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 15-19 of copending Application No. 17/256,738 in view of Ding et al.
Claims 1-13 and 15-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 16-22 of copending Application No. 17/256,853 in view of Ding et al.
Claims 1-13 and 15-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 16-20 of copending Application No. 17/256,950 in view of Ding et al.
Thus, the instant claims are prima facie obvious over the claims of the copending Application.

Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326.  The examiner can normally be reached on M/W/F: 11:30am-6:30pm, T/R: 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623